Title: To George Washington from Culpeper County, Va., Citizens, 20 August 1795
From: Citizens of Culpeper County, Virginia
To: Washington, George


          
            [20 Aug. 1795]
          
          At a Numerous meeting of Sundry Inhabitants of Culpeper County at the Courthouse on the 20th day of August 1795 agreeable to a previous notice given to take into consideration the Treaty lately negociated by Mr John Jay with the King of Great Britain.
          It is the opinion of this meeting that it is a right of the Citizens of the united States, on occasions of moment to assemble and calmly deliberate on such subject as they feel themselves

materially interested in; and that it is their duty particularly to exercise that Right, when there is the smallest probability of a violation of the Constitution of their Country, or a relinquishment of their Interests by the Constituted Authorities. Impressed with this Idea they beg leave Candidly and Concisely to express to the president of the united States, their disapprobation of the Treaty lately negociated by Mr Jay, conceiving that at present it rests with the president, either to reject or further negociate agreeable to the recommendation of two thirds of the Senate.
          They think this treaty a flagrant violation of the rights of the people—Because a part of the 2nd 3d 13th 14th 15th 17th and 21st Articles are Contrary to the Constitution of the united states, and being unconstitutional should be considered as Void.
          They Consider that part of the 2nd Article, which declares “that such persons as remain within the boundary lines of the united states shall not be compelled to become Citizens of the United states or take any Oath of allegiance to the Government thereof:[”] or which gives the Subjects of the British King the rights of Citizens without enforcing the requisites of the late law of Congress is derogatory to the safety & dignity of Government.
          That those parts of the 3d 13th 14th & 15th Articles which relate to the Commercial intercourse of the two Countries are not only unconstitutional, but appear to be Intended Chiefly for the advantage of the Subjects of the British King.
          They think this treaty Contrary to the Interest of the people— Because they are placed in a much worse Situation than under the treaty of Peace of 1783. by that treaty they were entitled to Compensation for slaves and other property carried off by the British troops: in this treaty it is passed over in silence, notwithstanding justice to particular Citizens and general policy required it should be insisted on—Because there is no agreement on the part of Great Britain to make Compensation for the detention of the Western posts and the losses Occasioned thereby and the further time given for the relinquishment of them will be only an inducement to that nation to place themselves in a better situation for their entire detention.
          Because the 4th & 5th Articles render those boundary lines, which were certain by the former treaty fluctuating and uncertain—Because the 10th article appears to them impolitic providing against a sequestration or Confiscation of debts or

monies in the public funds—there is no appearance of reciprocity: every thing is conceded nothing obtained and circumstances may arise particularly in our situation where spoilations are daily made on our Commerce and redress difficult in the extreme which may make it expedient that national justice shou’d give way to national policy.
          Because the 17th Article justifies the Capturing and detaining american Vessels on just suspicion of having enemies property on board, & subjects such property to seizure which under the modern established principle “that free ships make free goods” is Contrary to the Laws of nations: and may give the greatest reason of Complaint to the French, to whom the people are bound by the Strongest ties of gratitude, alliance & affection.
          They disapprove of the treaty in general,
          Because the negociator appears rather to have considered the Interest of Great Britain than that of the United states: and would link us fast to a nation, the principles of whose Government differ very widely from our own, and loose the bonds by which we are allied to the Magnanimous republic of France, which eventually may be attended with the most destructive Consequences.
          Because, in the present situation of Great Britain, bending under a Complication of distresses and oppressions, every where yielding to the victorious arms of France, deserted by their Royal Allies, and groaning beneath the last efforts of despotism, they had reason to expect if not reciprocity in negociation, terms at least which would operate in some degree to the advantage of their Country.
          Therefore they give it as their decided opinion that the treaty is contrary to the Interest rights & dignity of the Republic and should by no means be ratified by the President & senate of the United States.
          Resolved that the foregoing Resolutions, be forwarded by the Chairman immediately to the President of the United States.
          
            Birkett Davenport. Chairman
          
        